DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David A. Fox on 6/15/2022.

The application has been amended as follows:
IN THE SPECIFICATION;
See the Abstract Amendment attached. 
Page 1, para 0002; replace the first occurrence of “3D” with -- three-dimensional (3D) --
Page 2, para 0008; replace “GLTF” with -- graphics language transmission format (GLTF) --, “GLB” with -- graphics language binary (GLB) --, “a GLSL” with – an open graphics language shading language (GLSL) --, “BIN” with -- binary (BIN) -- and “XML” with – extensible markup language (XML) --.
Page 9, para 0041; replace the first occurrence of “IFC” with -- international foundation class --   
Page 9, para 0042; replace the first occurrence of “DAE” with – digital asset exchanger --.
IN THE CLAIMS; 
Claim 3, line 2; replace “2” with -- 1 – 
Claim 8, line 6; replace the second occurrence of “the” with -- an –
Claim 10, line 2; replace 9 with -- 8 --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; 
the prior art of record, Hailemariam (US 2012/0296610 A1) discloses a three dimensional (3D) visual monitoring method for a building, the method comprising: acquiring a building information modeling (BIM) model and sensor data of a building, the sensor data being collected by a sensor arranged in a building area; 
However, Hailemariam does not disclose “a three dimensional (3D) visual monitoring method for a building, the method comprising: parsing the acquired BIM model, wherein the parsing the acquired BIM model comprises converting a file format of the acquired BIM model to generate an intermediate data file and generating a parsed BIM model based on the intermediate data file; integrating the sensor data into the parsed BIM model to define an integrated BIM model”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 1 is allowed.
Regarding claim 8; 
the prior art of record, Hailemariam (US 2012/0296610 A1) discloses a three dimensional (3D) visual monitoring system for a building, comprising: an acquiring module configured to acquire a building information modeling (BIM) model and sensor data of a building, the sensor data being collected by a sensor arranged in a building area; configured to transmit the integrated BIM model to a display terminal, for use in a monitoring operation of the building.
However, Hailemariam does not disclose “a three dimensional (3D) visual monitoring system for a building, comprising: a parsing module connected to the acquiring module and the integrating module and configured to parse the acquired BIM model, wherein the parsing the acquired BIM model comprises converting a file format of the acquired BIM model to generate an intermediate data file and generating a parsed BIM model based on the intermediate data file; an integrating module connected to the acquiring module and configured to integrate the sensor data into the parsed BIM model to define an integrated BIM model”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 8 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194